Citation Nr: 1819281	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  13-25 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for traumatic brain injury (TBI) residuals prior to November 06, 2017.


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel











INTRODUCTION

The Veteran served on active duty from September 1993 to September 1996 and from February 2003 to April 2004.  He also had a verified period of active duty for training (ACDUTRA) from June 1990 to August 1990.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for TBI residuals and assigned an initial 40 percent disability rating, effective from November 19, 2009.  Thereafter, in a December 2017 rating decision, the RO assigned a 70 percent disability rating for TBI residuals, effective from November 06, 2017.  The 70 percent rating does not represent the maximum schedular, and was not made effective to the date of claim.  However, in a statement received in February 2018, the Veteran responded that "my only disagreement is the effective date of the assigned percentage of 70%" [emphasis added], and that he believed the 70 percent rating should extend back to his initial date of claim of November 2009.  In light of this statement, and the Veteran's satisfaction with the presently assigned 70 percent rating, the Board has limited the scope of the appeal as indicated above.

This matter was previously remanded in August 2015, July 2016, and July 2017 for further development, which has been completed.

The Veteran was initially represented by the North Carolina Division of Veterans Affairs.  In February 2018, the agency of original jurisdiction (AOJ) contacted the Veteran and advised him that he needed to submit an updated form concerning his representation.  Later that month the Veteran responded that he did not have a representative and did not want one.






FINDING OF FACT

The most probative evidence of record shows that throughout the entire period on appeal, the Veteran's residuals of TBI manifested by objective evidence of moderate impairment of memory, attention, concentration, or executive functions resulting in a moderate functional impairment under the memory, attention, concentration, executive functions facet, corresponding to no more than a "3" level of impairment in the table entitled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  


CONCLUSIONS OF LAW

Prior to November 06, 2017, the criteria for an initial disability rating of 70 percent for residuals of TBI are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2017).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2017); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  38 C.F.R. § 4.10 (2017).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Whereas here, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Service connection for residuals of TBI was initially was granted by a January 2011 rating decision and a 40 percent rating was assigned.  He disagreed with that decision. By a rating decision in December 2017, the RO increased the Veteran's evaluation for residuals of TBI to 70 percent effective November 06, 2017. 

TBI is rated under Diagnostic Code 8045, which states that there are three main areas of dysfunction that may result from a TBI and have profound effects on functioning: cognitive (which is common in varying degrees after a traumatic brain injury), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124, Diagnostic Code 8045. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  VA is to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."


Subjective symptoms may be the only residual of a TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of a TBI, whether or not they are part of cognitive impairment, should be evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified."  However, VA is to separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table.

VA is to evaluate emotional/behavioral dysfunction under 38 C.F.R. § 4.130 (2017) (schedule of ratings-mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified." 

VA is to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of a TBI.  For residuals not listed in 38 C.F.R. § 4.124a, Diagnostic Code 8045 that are reported on an examination, VA is to evaluate under the most appropriate diagnostic code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 (2017) the evaluations for each separately rated condition. 

The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of a traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation is assigned based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, a 70 percent evaluation is assigned if 3 is the highest level of evaluation for any facet.

Diagnostic Code 8045 also contains the following notes:

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of a Traumatic Brain Injury Not Otherwise Classified" with manifestations of a comorbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, do not assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of a traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

The Veteran is separately service-connected for posttraumatic stress disorder (PTSD), irritable bowel syndrome (IBS), residuals of fracture of the third and fourth metatarsal heads, tinnitus, a low back disability, and right ear hearing loss.  Such conditions are not for consideration in evaluating his TBI.  See 38 C.F.R. § 4.14 (2017) (the evaluation of the same manifestation or disability under different diagnoses is to be avoided); see also 38 C.F.R. § 4.124, Diagnostic Code 8045, Note (1).

VA treatment records contain a February 2009 TBI screening note.  At that time, the Veteran reported experiencing a blow to the head as a result of a blast or explosion improvised explosive device (IED).  He reported that his symptoms immediately afterwards included being dazed, confused, seeing stars, and not remembering the event.  He reported memory problems or lapses, balance problems or dizziness, irritability, headaches, and sleep problems which began following his TBI.  Upon a February 2009 VA polytrauma consult for his TBI, the Veteran endorsed the following neurobehavioral symptoms: on a mild (1) level, the Veteran reported headaches and difficulty making decisions; on a moderate (2) level, he reported feeling dizzy, loss of balance, and poor coordination/clumsy; on a severe (3) level, he reported vision problems/blurring/trouble seeing, hearing difficulty, change in taste or smell, poor concentration/cannot pay attention, slowed thinking/difficulty getting organized/cannot finish things, difficulty falling or staying asleep, feeling anxious or tense, and feeling depressed or sad; on a very severe (4) level, the Veteran reported sensitivity to noise, forgetfulness/cannot remember things, fatigue/loss of energy/getting tired easily, irritability/easily annoyed, and poor frustration tolerance/feeling easily overwhelmed by things.  He reported no nausea, numbness or tingling to his body, or loss of or increased appetite.  Regarding the Veteran's TBI symptoms, the physician ordered an MRI of the brain.  A March 2009 MRI of the brain revealed a normal brain exam and mild ethmoid sinusitis, asymmetric turbinate swelling.

The Veteran also submitted an August 2009 EEG evaluation from his private neurologist.  At that time, the Veteran reported he was diagnosed with a TBI and PTSD due to experiences in the Iraqi war.  He stated that he felt his symptoms are largely due to the incident when an IED exploded close to his vehicle during service.  He reported he experienced head pain following the incident and continues to feel a wave of pain that travels through his head occasionally.  Since the incident, he reported becoming very impulsive, experiencing a general sense of malaise, and feeling very anxious in social situations.  He also reported having persistent difficulties with sleep.  As a result, he experiences constant fatigue from not receiving sufficient restful and restorative sleep. 

The neurologist concluded that the primary findings in the Veteran's EEG study point to a pattern of central nervous system over-arousal and dissociative features likely related to PTSD.  In this regard, the neurologist noted that patterns were suggestive of significant and persistent over-arousal, and, as a result, the Veteran is likely to experience symptoms of anxiety, panic, agitation, and irritability.  The neurologist also reported that several patterns are also suggestive of PTSD.  First, he stated, not only does the Veteran have a low voltage fast alpha variant, but when compared to the database, there is a suppression of the alpha frequencies in all conditions.  This pattern, the neurologist stated, has been observed in individuals who have experienced trauma and is considered a type of coping mechanism.  The alpha activity is thought of as a gating frequency that allows thoughts, feelings, and memories into consciousness.  After a traumatic experience, this activity is sometimes suppressed possibly to protect the individual from these strong emotions.  In the short term, the neurologist stated, it can be effective; however, if an individual remains in this state, it can become problematic.  Additionally, there was a significant and robust disconnect with the frontotemporal regions as indicated by decreased comodulation and coherence in the delta and theta frequencies.  The neurologist stated that this pattern has also been associated with PTSD and suggests a decrease in communication between brain regions involved in cognitive thought process and emotions.  Essentially, he explained, rational thoughts have become disconnected from emotions.  Additionally, he noted abnormalities in these regions may have a negative impact on working memory, auditory processing, and aspects of memory functioning.  The neurologist stated that these findings correlate well with recent neuropsychological testing.  

On VA examination on May 10, 2010, the Veteran reported being diagnosed with mild TBI since December 2003 after being involved in an IED explosion.  He reported sustaining a head injury, which was caused by the blast.  As a result of the injury, he reported he was dazed and confused/seeing stars and having symptoms of a concussion.  He also pointed out that he did not remember the injury.  The Veteran reported headaches described as mild tension headaches.  He stated that when they occur, he is able to go to work but requires medication.  He reported experiencing headaches on average of once per week which last for one hour.  He reported no numbness, tingling or burning sensations and no experiences of weakness or paralysis.  He did report mood swings, experiencing confusion, slowness of thought, problems with attention/concentration, problems with reading (such as forgetting what he read), problems with anxiety (described as panic attacks), depression (described as a struggle with doing normal tasks), and thoughts of suicide.  

The examiner noted that the Veteran has a moderate memory problem which can be described as forgetful and that the Veteran did not experience difficulty understanding directions.  The Veteran further reported symptoms of fatigue, which he described as being tired and cannot get rested or sleep well.  He also reported experiencing hypersensitivity to sound (described as sounds that irritate or upset him), abnormal sweating (described as anxiety), being irritable (as by slight things), a general feeling of discomfort (described as worn out), and low back pain.  He did not experience vision problems, hearing problems or tinnitus, taste or smell problems, sensitivity to light, heat intolerance, restlessness, seizures, difficulty swallowing, bladder problems, impotence, or fecal leakage.  He reported having dizziness and vertigo occurring five times per day, constipation, and that hearing is an issue as he has trouble with competing sounds.  He also reported trouble sleeping since 2004 (described as not sleeping well and waking often) and having trouble finding the right words to say (described as forgetting words or problems expressing himself).  The Veteran stated his symptoms were stable, in general and reported an overall functional impairment of activities of daily living only when depression is at its most severe.

Physical examination of the skull revealed the head was normal.  X-rays of the skull were within normal limits.  Eye, ear and endocrine examination were normal.  Muscle examination revealed normal findings with no paralysis, weakness, atrophy or loss of tone.  There was no difficulty with weight-bearing, balancing or ambulation.  Motor function was within normal limits.  Peripheral nerve involvement was not evidence during examination and cerebellar function was intact.  There was no evidence that the Veteran suffered a stroke and the condition did not affect the joints.  Right and left hand dexterity were within normal limits.  The Veteran was noted with normal speech and no residual vision problems.  The autonomic nervous system was within normal limits without hyperhidrosis, heat intolerance, or orthostatic hypotension.  The Veteran was alert and oriented to person, place, time and space.

The VA examiner noted that VA treatment records from March 2010 show a diagnosis of significant psychiatric disabilities and several notes that offer the aggressive treatment for PTSD conditions.  The examiner diagnosed TBI.  The subjective factors were the Veteran's detailed history of his IED blast from 2003.  The examiner also noted that he reported PTSD, but that the Veteran was not able to distinguish any of the symptoms as being directly related to the TBI or PTSD.  The Veteran also complained of dizziness and lightheadedness and stated he was worked up by an ear, nose and throat (ENT) physician and has had a tilt test.  However, the examiner stated, none of which proved to offer the Veteran a diagnosis of treated condition.  

The examiner reported the objective factors were a normal examination with a well-spoken, flat affect male.  Further, the examiner stated that from the Veteran's subjective complaints, he has a very clear psychological background which makes it difficult, if not impossible, to offer an opinion on his cognitive complaints and the relationship to his TBI.  The examiner did opine that the Veteran's headaches and his memory issues are as least as likely as not TBI related.  He also opined that the Veteran's dizziness and lightheadedness are at least as likely as not TBI related by a referral.  The examiner reported that the Veteran's head injury can be classified as a focal injury and it should be noted that the head injury has stabilized.  The examiner stated that as a result of the head injury, the Veteran has tension headaches.  There were no findings of smell or taste problems. 

The Veteran underwent TBI examination on May 13, 2010.  At that time, the Veteran reported that prior to his service, he was a good student, an unremarkable childhood and family history, and that he got along well with everyone.  Since his discharge, he stated that he worked as an insurance salesman but reported that he regularly receives poor reviews and his employer only keeps him on because he is a service-connected combat Veteran.  He reported that his family and friends tell him that he is a different person since his military service.  He also reported symptoms of irritability, impulsivity, difficulties with concentration and memory, difficulty tolerating social contact, sleep disturbance, anxiety, mood swings, tinnitus, and chronic daily headaches.  The Veteran also stated that he takes clonazepam as needed.  He also described the in-service head injury where his vehicle passed an IED which exploded, threw him from the vehicle where he landed in the middle of a fire fight between Iraqis and the members of his patrol team, and noted that another IED explosion occurred.  He stated he experienced two concussive blasts in a short time span with loss of consciousness less than 30 minutes.  At the time, he was dazed, confused, and seeing stars and experienced posttraumatic amnesia for one day.  The severity of the head injury at the time was mild.

The examiner noted the 10 facets of TBI-related cognitive impairment and subjective symptoms and reported the Veteran's functional status for each facet, as described below.  

Regarding memory, attention, concentration, and executive functions, the examiner stated that based on objective testing, there is a moderate impairment of memory, attention, concentration, and/or executive functions which also results in a moderate functional impairment.  On memory assessment, the Veteran recalled only three out of seven words memorized after a 25-minute delay; on assessment of attention and concentration, the Veteran repeated only four digits forward and three digits backwards.  His executive functions of initiating and stopping actions, prioritizing and problem solving appeared to be diminished at a moderate level.  The Veteran, less than half the time, is able to set goals, plan, organize, prioritize, self-monitor, problem solve, make appropriate decisions, be spontaneous and flexible in change.  The Veteran experiences moderate impairment of executive functions.  He has difficulty in all areas from setting goals to modifying his behavior in order to effectively meet the demands of a situation.  The Veteran has an impaired/delayed response in regards to processing information which can be described as slowness of information processing speed.

Regarding judgment, the examiner noted there is mildly impaired judgment.  For complex or unfamiliar decisions, the Veteran is occasionally unable to identify, understand and weigh the alternatives, understand the consequences of choices and make a reasonable decision.  The Veteran evidences mildly impaired judgment when asked what he would do if he were the first person to smell smoke and see fire in a crowded theater.  He reported that he would get out but failed to appreciate the consequences to public safety in failing to notify others of the public safety hazard.

Regarding social interaction, the examiner noted that social interaction was occasionally inappropriate.  Objective evidence indicates that the Veteran's social interaction was generally appropriate in that he gave good attention to the evaluation.  However, when asked how he would respond if a friend were rude to him, he answered that it would "take everything he has learned in therapy" to keep from at least being verbally aggressive to him.

Regarding orientation, the examiner noted the Veteran is always oriented to person, time, place, and situation.  Orientation was normal in all four spheres.  The Veteran was oriented to person and purpose, was able to give the correct year, month, date, and day of the week, and he was able to give the correct location of the evaluation.

Regarding motor activity (with intact motor and sensory system), the examiner noted the Veteran with normal motor activity.  The Veteran showed normal motor activity in his ability to consistently touch thumb to each successive finger without error and in a timely fashion with both right and left sides based on Luria-Nebraska standards.

Regarding visual spatial orientation, the examiner noted the Veteran with mildly impaired visual spatial orientation.  He occasionally gets lost in unfamiliar surroundings but he can read maps.  He occasionally has difficulty judging distance.  He can use an assistive device such as GPS.  The Veteran evidenced mild impairment in his ability to draw two intersecting pentagons as seen on the MMSE in which he made two errors.  

Regarding subjective symptoms, the examiner stated that there are three or more of these symptoms that moderately interfere with instrumental activities of daily living, family, work and close relationships.  The Veteran described the symptoms of frequent moderate headaches, tinnitus, intermittent dizziness, hypersensitivity to sound, frequent insomnia, marked fatigability, anxiety, panic attacks, and depressed mood.

Regarding neurobehavioral effects, the examiner noted that there are one or more neurobehavioral effects which occasionally interfere with workplace interactions and social interactions.  The Veteran's neurobehavioral effects are irritability, impulsivity, apathy, inflexibility, lack of motivation, and moodiness.

Regarding communication, the examiner noted the Veteran is able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.

Regarding consciousness, the examiner noted the Veteran's state of consciousness is normal and he reported no history of altered state of consciousness other than the period immediately after his head injury.

The examiner also reported that the Veteran is capable of managing benefit payments in his own best interest and has been able to manage his benefits to date.

Per the July 2016 Board remand, the Veteran underwent VA TBI examination in September 2016 to determine the severity of his condition after complaints of worsening memory loss since the May 2010 VA examination.  At the time of the September 2016 VA examination, the Veteran reported that his symptoms have become progressively worse and that he has erectile dysfunction, insomnia, tinnitus, fatigue, memory loss, and becomes easily irritable.  He also reported issues with impaired balance and dizziness.  He stated that he treats with diet and exercise, has stopped taking psychiatric medications, and practices tap dancing to improve his motor skills.  The examiner noted that MRI of the Veteran's brain was within normal limits.

Regarding the 10 facets of TBI-related impairment and subjective symptoms, as to the first facet, memory the examiner reported, attention, concentration, or executive functions, the examiner reported there was objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  The examiner further noted that the Veteran reported loss of memory is "downright scary," that he reported reading books again that he thought he had not read before, that he takes notes for everything because of impaired memory, and that he acknowledges this loss.  As to the second facet, judgment, the examiner reported the Veteran with mildly impaired judgement and noted that he was still able to handle finances, but often lacks judgment in terms of his relationships and confronting others.  As to the third facet of social interaction, the examiner reported the Veteran with frequently inappropriate social interaction and notes that he exhibits aggressive behavior, often avoids activities, and fights with co-workers.  Regarding orientation, the examiner noted the Veteran was always oriented to person, time, place, and situation.  Motor activity was also found to be normal.  

As to the sixth facet, visual spatial orientation, the examiner reported the Veteran with mildly impaired visual spatial orientation, occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions, and is able to use assistive devices such as GPS.  The examiner noted that the Veteran occasionally has trouble judging distances.  As to the seventh facet, subjective symptoms, the examiner reported three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  The examiner noted that the Veteran experiences dizziness, insomnia, tinnitus, and hypersensitivity to sounds/light.  As to the eighth facet, neurobehavioral effects, the examiner reported one or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both, but do not preclude them.  The examiner noted that the Veteran has been relocated for work due to behavioral issues at work.  As to the ninth facet, communication, the examiner reported the Veteran with comprehension or expression, or both, of either spoken language or written language is occasionally impaired; can communicate complex ideas.  The examiner noted that the Veteran's reading comprehension is subjectively impaired due to memory issues.  Finally, as to the tenth facet, the examiner reported consciousness was normal.  

The examiner noted that the functional impact of the Veteran's residual conditions attributable to his TBI on his ability to work included memory impairment, dizziness, frequent headaches, irritability, and impaired judgment.  The examiner remarked that the Veteran has a progressive worsening of symptoms including, memory impairment, dizziness, frequent headaches, irritability and impaired judgment, and sexual dysfunction requiring supplemental testosterone and injectable vasodilator for sexual performance.  As to the Veteran's diagnosed TBI and his co-existing separate psychiatric condition, the examiner was asked to state which of the Veteran's emotional/behavioral signs and symptoms were attributable to residuals of his TBI and which were attributable to his co-existing mental disorder.  The examiner stated that the Veteran looks to be service-connected for PTSD and depressive disorder; however, it was impossible for the examiner to make the determination without resort to mere speculation because a TBI can have similar symptoms as PTSD.

The Veteran submitted a January 2017 private neuropsychological consultation report for memory complaints resulting from his TBI.  The Veteran reported that because of the blast injuries, he has lost his ability to retrieve information from long-term memory, including childhood memories and familiarity with his home and neighborhood.  The clinician noted that the Veteran has reconstructed some of this information with the help of family photographs and stated that memory deficits were reported initially to have affected spousal relationships.  The Veteran reported difficulty retaining information that he needs to function at work.  He has struggled with standardized tests in the insurance area that he has needed to maintain or acquire different certifications.  He has maintained necessary licenses because of continuing education.  

The clinician noted that the Veteran has been employed with Allstate for 16 years, has had some difficulty with work responsibilities, including multi-tasking and meeting deadlines, had apparent difficulty with one of his managers, and had a job transfer after he informed Human Resources about his service-connected TBI.  The Veteran stated that he has trouble retaining and tracking information.  He reported difficulty with reading comprehension and reported re-reading paragraphs and pages.  He stated that he depends on copious note-taking to assure that he acquires appropriate information.  The Veteran also reported treatment for PTSD, depression, and low testosterone associated with pituitary abnormalities from his TBI.  He stated that in 2009 he had overnight polysomnography that showed mild to moderate sleep apnea that was resolved following upper airway surgery, including uvula palatal pharyngeal plasty, turbinate reduction, septoplasty, and a tonsillectomy. 

The clinician further noted that the Veteran underwent psychological testing in August 2009 and reported that on a continuous performance test to assess attention and concentration, the Veteran had difficulty with impulsivity when responding to auditory stimuli and remaining on task for visual information.  He had deficits in reaction time, processing speed, and omission errors on auditory and visual tasks.  Test results showed a pattern of disruption in attentional processing with diffuse impairment of attention networks believed to be related to consequences of a TBI.  The clinician also noted past medications included approximately 10 to 12 different drugs for treatment of depression and anxiety.  The Veteran reported taking atypical neuroleptics for PTSD.  The clinician noted that when it was determined that he had residual deficits from a concussion, not PTSD, he was able to discontinue all his psychiatric medications.  

The clinician noted the Veteran with a history of poor sleep associated with his TBI and the Veteran reported sleeping about three hours a night with multiple nighttime awakenings.  He stated he has no difficulty falling asleep and generally retires around 10:30 PM with an initial awakening between 1:00 and 3:00 AM.  He has taken melatonin and trazadone, but is not currently on any nighttime sedation.  He reported chronic low back pain associated with his service-connected disability.  The Veteran reported some difficulty with activities of daily living related to orthopedic problems like tying his shoes and holding onto objects.

The clinician reported that the Veteran was a distinguished academic student in college and was called to active duty following September 2011.  While on active duty, he was riding in a Humvee when two successive IED blasts rendered him unconscious.  The event occurred on one day and he was treated by a medic with Advil and returned to duty.  The clinician further reported that performance on several indices suggests that the Veteran's pre-injury abilities were high average to superior.

Regarding mental status examination, the clinician stated the Veteran was well-connected interpersonally and oriented to person, time, place, and situation.  The Veteran's mood was euthymic with appropriate affective range.  There was no history of hypomania or mania and no evidence of anxiety.  Speech processes were within normal limits for language formulation, rate, rhythm, syntax, prosody, and volume.  There were no word finding problems, but he did have long latencies when responding to questions.  Thought processes were linear and goal-directed without concerns for harm to self or others.  There was no past or present history suggestive of psychotic ideation or a thought disorder.  There were no sensory impairments noted.  Hearing and vision appeared adequate.  No behavioral disruptions were noted.  Gross and fine motor skills were intact on casual examination.  Activity level was within age expectation.  Regarding motor skills, the clinician reported bilateral hand performance was low average on a test of fine motor skills and dexterity when asked to place grooved pegs into a slotted board.  Motor speed was average on a tracing task.  

The clinician further reported that the Veteran has mild to moderate impairments in verbal and visual memory.  His ability to encode verbal material was very poor with impaired delayed recall.  Verbal discrimination of complex verbal material was poor when asked to compare previously presented from novel information.  Immediate recall of visual information was moderately impaired.  Visual scanning was below average.  Visual working memory was severely impaired.  On executive function tasks, performance was variable, ranging from superior to impaired, depending on which aspects of executive function were measured.  He had severe impairment when required to maintain mental control on tasks where he had to track two streams of information simultaneously.  Neurocognitive deficits were notable for slowed information processing and auditory working memory when contrasted with verbal and perceptual abilities.  Memory and executive function deficits were variable.  Test results show evidence of mild to moderate cognitive function affecting memory, learning, and selected executive tasks.  The Veteran's pattern of deficits was nonlocalizing.  

The clinician stated that the combination of memory and executive function impairments severely constrain the Veteran's general abilities and have affected his job performance, despite diligent and consistent use of compensatory strategies like list-making and note-taking.  The clinician noted that he reported one incident involving difficulty with supervisory relationships necessitating intervention through Human resources and job re-assignment.  The clinician stated that the Veteran also reported mild impairment in some instrumental activities of daily living.  Given his memory dysfunction and his need to re-read material and take notes, the clinician stated it would be reasonable for him to request additional time to complete work projects.  

Further, she noted that he should be encouraged to take notes during meetings because his ability to remember conversational details is limited.  She stated that he cannot rely on his memory to encode and recall verbal material in meetings and other workplace encounters with a heavy demand on verbal memory.  She remarked that disclosure [of the extent of his injuries to his employer] may be appropriate to avoid conflicts of adverse evaluation that may be due, in part, to cognitive impairment.  The clinician noted that the Veteran appears to have developed appropriate strategies to compensate for memory dysfunction and stated there was no evidence of malingered responses or dissimulation.  

Based on the foregoing, the Board finds the preponderance of the evidence of record supports the assignment of a rating in excess of 40 percent for residuals of TBI prior to November 06, 2017.  Specifically, the Board finds that a 70 percent rating for residuals of TBI prior to November 06, 2017 is warranted.  

The initial 40 percent disability rating was based on examination findings of the subjective symptoms facet which received the highest level of impairment.  In this regard, per the January 2011 rating decision, the RO assigned a "2" level of impairment in the table entitled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified," indicating that the examiner found evidence of three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  With respect to the memory, attention, concentration, and/or executive function facet, the RO assigned a "0" level of impairment in the table entitled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified," indicating that the examiner found no complaints of impairment of memory, attention, concentration, or executive functions.  As the highest facet in the table entitled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" is a 2, which corresponded to a rating of 40 percent under Diagnostic Code 8045, the RO determined that the Veteran was not entitled to a rating in excess of 40 percent for residuals of TBI prior to November 06, 2017.

However, in completing the assessment of facets of TBI, the May 13, 2010 examination revealed some moderate cognitive difficulties.  The examiner determined that based on objective testing, there is a moderate impairment of memory, attention, concentration, and/or executive functions which also result in a moderate functional impairment.  Given the above findings by the May 2010 examiner, the Board finds that the appropriate level of impairment for memory, attention, concentration, or executive functions corresponds to a "3"level of impairment in the table entitled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified, which equates to a 70 percent disability rating.  

Accordingly, the Board finds that the Veteran is entitled to a 70 percent disability rating back to the date of the claim (November 19, 2009). It is again noted that the Veteran has indicated that he only disagreed with the effective of the 70 percent rating, which the Board has interpreted to mean that he is not seeking a higher 100 percent rating.

Notwithstanding the foregoing, the Board finds that the preponderance of the evidence does not warrant a separate rating for migraine headaches or dizziness/balance problems throughout the entire period on appeal.  

As to additional residuals, the 2017 examiner noted no residuals definitively secondary to TBI.  The examiner reported an MRI in 2015 shows small foci flair hyperintensity in the subcortical white matter which are nonspecific.  Neuropsychological testing from 2009 and 2017 has already been noted.  The functional impact, as noted by the examiner, was the Veteran works in insurance sales and he has difficulty remembering tasks.  The examiner remarked that as far as motor dysfunction, the Veteran complains of weakness in his arms and was noted with a history of neck pain.  As far as sensory dysfunction, the Veteran complains of numbness in his feet and was noted with a history of back pain.  

The 2017 examiner noted the Veteran complains of hearing loss and tinnitus.  However, there were no problems with vision, taste or smell, walking and no history of seizures noted.  The examiner noted the Veteran has difficulties with coordination and balance since 2003.  As far as speech, he has difficulty with word finding.  The examiner noted no neurogenic bladder but the Veteran does have bowel incontinence since 2003, occurring twice per month.  There was no cranial nerve dysfunction and no skin disorders noted.  The examiner noted that the Veteran has been treated for low testosterone since 2005 and has symptoms of erectile dysfunction since 2003.

Regarding headaches, the examiner diagnosed the Veteran with migraine headaches with an unknown date of diagnosis.  

Pursuant to Diagnostic Code 8100, a 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent rating is warranted for characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A maximum 50 percent rating is warranted for very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.  Id.  Dorland's Medical Dictionary defines "prostration" as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd ed. 2012).  Similarly, "prostration" has been defined as "complete physical or mental exhaustion."  MERRIAM WEBSTER'S NEW COLLEGIATE DICTIONARY, 999 (11th ed. 2007).  Moreover, the term "productive of severe economic inadaptability" is not defined by VA regulations.  However, the Court has stated that this term is not synonymous with being completely unable to work and that the phrase "productive of" could be read to mean either "producing" or "capable of producing" economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 446-47 (2004).  

The Veteran reported to the 2017 examiner that he has had headaches since 2003 which occur three times per week, and for which he takes aspirin and Tylenol.  He described his head pain as pulsating and with his headaches, he gets sensitivity to sound.  The duration of head pain is less than one day for a few hours and is located on both sides of his head in the temporal area.  As to prostrating attacks, the Veteran reported such as more frequently than once per month and he does have very frequent prostrating and prolonged attacks of migraine head pain six times a month for two hours.  The functional impact of his headaches were noted as making him grumpy at work and he has missed four days secondary to headaches in the past year.

Regarding ear conditions, the 2017 examiner diagnosed the Veteran with dizziness of an unknown date.  The Veteran stated that he has had dizziness since the blast in 2003, which occurs eight times per day, with movements such as going from sitting to standing and lying to standing, and lasting for 10 seconds.  Physical examination of the external ear was normal, gait was normal, and the examiner noted that the Dix-Hallpike test was not done as the Veteran did not complain of vertigo, but only dizziness.  The examiner noted finger-to-nose was within normal limits.

The Board notes that 38 C.F.R. § 4.87 contains the rating criteria for diseases of the ear.  Diagnostic Code 6204 for peripheral vestibular disorders is most relevant to the Veteran's complaints of dizziness.  Under Diagnostic Code 6204, occasional dizziness is rated as 10 percent disabling.  38 C.F.R. § 4.87, Diagnostic Code 6204.  A maximum 30 percent disability rated is assigned for dizziness and occasional staggering.  Id.  However, objective findings supporting the diagnosis of vestibular disequilibrium are required before a compensable evaluation can be assigned under this code.  38 C.F.R. § 4.87, Diagnostic Code 6204, Note.  

The 2017 examiner stated that review of the record indicates the Veteran has no service treatment records for review, noted in his 2010 rating decision which also noted that service treatment records and post-deployment history does not document or specify any incident or treatment for a head injury.  The examiner noted that the Veteran has an undated notice of commendation from the Governor of Georgia which indicated he was involved in missions including heavy mortar systems and missions.  He also has a letter of appreciation dated June 2003 from Commander Davenport indicating he was involved in combat operations.  A physician note from July 2004 indicated he was having trouble with hearing and anxiety and the diagnosis was anxiety/PTSD.  However, audiology evaluation from 2004 was normal.  

Further, the 2017 examiner noted that a gastroenterology (GI) clinic evaluation dated July 2006 under review of systems noted no complaints of chronic or recurring headache, blurred vision or memory loss and the Veteran was diagnosed with IBS.  A mental health consult dated January 2007 notes the Veteran was exposed to mortars and rockets and had symptoms of PTSD, depression and panic attacks.  A December 2008 mental health examination noted that he was having difficulties with memory as well as attention.  A polytrauma consult from 2009 noted complaints of feeling dizzy, loss of balance, headaches, poor coordination and cognitive symptoms.  

The examiner stated that given the neuropsychological testing noted from 2009, he would opine that it was as least as likely as not that the Veteran suffered a TBI during his time spent in the military.  However, without his service treatment records, the examiner stated it is difficult to determine if he has any residuals.  The examiner stated that it is noted that the Veteran had no complaints of headaches; however, in his GI consult from 2006.  Thus, the examiner stated that he cannot resolve without mere speculation if the Veteran has any noncognitive residuals from his TBI.

Upon further review, the Board notes that that the Veteran has alleged headaches and dizziness/balance problems occurring since 2003, as reported to the 2017 VA examiner.  However, the Board finds such assertion not persuasive or credible as the reports to medical providers regarding his headaches do not support that contention.  Indeed, the first mention of headaches and dizziness/balance problems were not reported until the Veteran's February 2009 TBI screen.  VA treatment records from 2004 until February 2009, show no complaints of headaches, blurred vision, or dizziness.  VA treatment records since 2009 show at most, complaints of headaches of a mild nature.  The Veteran himself first described his headaches as mild in nature to the May 10, 2010 examiner and there is no indication that his headaches interfere with the Veteran's activities of daily living or occupational functioning.  Indeed, the Veteran reported to the May 10, 2010 examiner that when his headaches occur he is able to go to work, but requires medication and the overall functional impairment on his activities of daily living occurred only when depression is at its most severe.  The Veteran also reported he has dizziness and vertigo, which occur five times per day.  

However, upon VA examination on May 13, 2010 (merely three days later), the Veteran endorsed chronic/frequent moderate headaches and only intermittent dizziness.  Per a May 2012 VA TBI consult note, the Veteran reported mild headaches, which are controlled and dizziness that occurred after his Iraq deployment.  He stated he sometimes feels dizzy when bending forward.  Per a July 2015 primary care treatment note, he denied any headache, dizziness, and pain in the orbital or occipital area.  A November 2015 endocrinology treatment note shows that the Veteran denied severe headaches.  On VA examination in September 2016, as to the functional impact of the Veteran's residual conditions attributable to a TBI on his ability to work, the Veteran reported numerous symptoms which impair his ability to work, including dizziness and frequent headaches.  The examiner remarked that the Veteran has a progressive worsening of symptoms, including dizziness and frequent headaches.  Notwithstanding the September 2016 examiner's remark, per a July 2017 VA primary care physician note he denied headaches and made no mention of dizziness/balance problems.

Despite the May 2010 VA examiner's opinion that the Veteran's symptoms of dizziness and mild tension headaches were as least as likely as not related to his TBI, the November 2017 VA examination diagnosing migraine headaches and noting prostrating headaches more than once per month, the November 2017 VA examination diagnosing dizziness, and the Veteran's allegations regarding the severity of his headaches and dizziness/balance problems, the Board concludes that the VA medical treatment records (as noted above and referenced by the November 2017 VA examiner) detailing the Veteran's inconsistent complaints regarding the severity and onset of headaches and dizziness/balance problems are of greater probative value.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a Veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  Accordingly, the Board finds that the preponderance of the evidence is against the claim for separate ratings for migraine headaches and/or dizziness/balance problems as residuals of TBI throughout the entire period on appeal.

As a final matter, the Veteran has not raised any other issues pertinent to the claim on appeal, nor have such been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An initial disability rating of 70 percent for residuals of TBI is granted effective from November 19, 2009, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


